At noon on May 10, 1915, Charles A. Wolcott attempted to cross Fifty-third street near Eighth avenue in New York city. When he reached the middle of the street an automobile turned from Eighth avenue and came toward him. The chauffeur signalled with his horn. Mr. Wolcott stopped and the car passed him within two or three feet. It was going slowly at the rate of three or four miles an hour. Behind it ten or twelve feet distant was a second car approaching at the same speed. As soon as the first car had passed, Mr. Wolcott endeavored to run across in this space. The second car, however, was attached to the first by a rope which ran about a foot and a half above the ground. Mr. Wolcott stumbled over this rope, fell and was killed.
He was warned of the first car and heeded the warning, but although he stood close to it and was seen by the chauffeur to be in the act of crossing the street, no timely warning was given that the space between the two cars was obstructed. His attention was attracted to the second car. Under the circumstances he might well fail to notice the tow rope. Standing where he did it would have been hidden from view until he was about to start. There was nothing in the condition or operation *Page 290 
of the second car to show him that it was not under its own power.
We think that under the circumstances it was for the jury to say whether the defendant should have given a warning of some kind to Mr. Wolcott. We also think that it was for them to determine whether as a matter of fact he himself was negligent. (Varnum v. Barrett, 214 N.Y. 609.)
The judgment of the Appellate Division must be reversed but as errors were committed in the disposal of several requests to charge, a new trial must be directed, with costs to abide the event.
HISCOCK, Ch. J., COLLIN, CUDDEBACK, CARDOZO, POUND and CRANE, JJ., concur.
Judgment reversed, etc.